Title: To John Adams from George Washington, 26 May 1790
From: Washington, George
To: Adams, John


				
					Mr. President: 
					May 26, 1790
				
				The President of the United States has, this day, approved of, and affixed his signature to, “An act for the government of the territory of the United States south of the river Ohio;” and to “An act to continue in force an act, passed at the last session of Congress, entitled ‘An act to regulate processes in the courts of the United States.” 
				
					
				
				
			